IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                 :            NO. 202
                                       :
ADOPTION OF RULE 404 AND               :            DISCIPLINARY RULES
AMENDMENT OF RULES 102, 201(a)(3), :
204(c), 217(d)(3) AND 219(b)(2) OF THE :            DOCKET
PENNSYLVANIA RULES OF
DISCIPLINARY ENFORCEMENT


                                        ORDER

PER CURIAM

       AND NOW, this 29th day of October, 2020, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania, the proposal having been
published for comment in the Pennsylvania Bulletin, 50 Pa.B. 2631 (May 23, 2020):

        IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, that Rule 404 of the Pennsylvania Rules of Disciplinary Enforcement is
adopted, and Rules 102, 201(a)(3), 204(c), 217(d)(3) and 219(b)(2) are amended, as set
forth in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in thirty (30) days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.